11-2855-ag                                                                      BIA
Wang v. Holder                                                         A073 556 723




                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 10th day of August, two thousand twelve.

PRESENT:
         JOSÉ A. CABRANES,
         GERARD E. LYNCH,
         SUSAN L. CARNEY,
              Circuit Judges.
_____________________________________

RONG DI WANG,
         Petitioner,

                 v.                                     11-2855-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_____________________________________

FOR PETITIONER:                Vlad Kuzmin, Kuzmin & Associates,
                               P.C., New York, New York.

FOR RESPONDENT:                Tony West, Assistant Attorney
                               General; Linda S. Wernery, Assistant
                               Director; Sarah Maloney, Trial
                       Attorney, Office of Immigration
                       Litigation, Civil Division, United
                       States Department of Justice,
                       Washington, D.C.


    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Rong Di Wang, a native and citizen of the People’s

Republic of China, seeks review of a June 15, 2011, order of

the BIA denying his motion to reopen.    In re Rong Di Wang,

No. A073 556 723 (B.I.A. June 15, 2011).     We assume the

parties’ familiarity with the underlying facts and

procedural history of this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion, mindful of the Supreme Court’s

admonition that such motions are “disfavored.”     Ali v.

Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (quoting INS v.

Doherty, 502 U.S. 314, 322-23 (1992)).     There is no dispute

that Wang’s 2010 motion to reopen, his third such motion,

was untimely and number-barred because his administrative

order of deportation became final in 1996.     See 8 U.S.C.

§ 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).     To the


                             2
extent Wang contends that the time and number limitations do

not apply to his motion to reopen because his motion is

“based on changed circumstances arising in” China, 8 U.S.C.

§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii), his

arguments are unpersuasive.

    Wang asserts that he joined the Party for Freedom and

Democracy in China (“PFDC”) after being ordered removed from

the United States, and that Chinese officials contacted his

father about his pro-democracy activities.   However, as the

BIA found, his membership in the PFDC was a change in

personal circumstances, not a change in country conditions.

See Yuen Jin v. Mukasey, 538 F.3d 143, 155 (2d Cir. 2008).

    Moreover, the record supports the BIA’s determination

that Wang has not established changed conditions arising in

China, as a comparison of the State Department reports Wang

submitted in his original proceeding and with his motion to

reopen showed only a continuation of repression of political

dissidents.   See In re S-Y-G-, 24 I. & N. Dec. 247, 253 (BIA

2007) (where a motion to reopen is based on changed country

conditions, the inquiry is a comparison between evidence of

country conditions submitted with the motion and those that

existed at the time of the merits hearing); see also Norani

v. Gonzales, 451 F.3d 292, 294 (2d Cir. 2006).

                              3
    Finally, Wang’s argument that the BIA abused its

discretion by failing adequately to consider his evidence is

without merit; the BIA’s review of the documentary evidence,

while succinct, was sufficient to demonstrate that it had

“given reasoned consideration to the petition, and made

adequate findings.”     See Zhi Yun Gao v. Mukasey, 508 F.3d

86, 87 (2d Cir. 2007) (internal quotation marks omitted);

see also Wei Guang Wang v. BIA, 437 F.3d 270, 275 (2d Cir.

2006) (rejecting argument that the BIA must “expressly parse

or refute on the record each individual argument or piece of

evidence offered by the petitioner” (internal quotation

marks omitted)).    Therefore, because substantial evidence

supports the BIA’s conclusion regarding conditions in China,

we find no abuse of discretion in its denial of Wang’s

motion to reopen.     See 8 U.S.C. § 1229a(c)(7)(A), (C)(i),

(ii); Ali v. Gonzales, 448 F.3d at 517.

    For the foregoing reasons, the petition for review is

DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                4